NUMBER 13-16-00298-CV

                   COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI – EDINBURG

LESLIE ANNE GOWER AND/OR
ANY AND ALL OCCUPANTS
AND OR RESIDENTS OF THE
PREMISES,                                                Appellant,

                               v.

RICHARD WOMELDORF, AS
INDEPENDENT EXECUTOR OF
THE ESTATE OF JOHN W.
WOMELDORF, DECEASED,                                     Appellee.


          On appeal from the County Court at Law No. 1
                   of Hidalgo County, Texas.


                            ORDER
   Before Chief Justice Valdez and Justices Garza and Longoria
                         Order Per Curiam
       This appeal of a forcible detainer judgment is before the Court on appellant Leslie

Ann Gower’s Motion for Immediate Temporary Relief. Appellant requests by her motion

that we stay the judgment of the county court while she challenges the amount of the

supersedeas bond as well as the merits of the judgment against her.

       This Court has authority to issue “any temporary orders necessary to preserve the

parties’ rights” while reviewing a challenge to a supersedeas bond. TEX. R. APP. P.

24.4(c). However, the Texas Property Code provides that “[a] judgment of a county court

may not under any circumstances be stayed pending appeal unless, within 10 days of the

signing of the judgment, the appellant files a supersedeas bond in an amount set by the

county court.” TEX. PROP. CODE ANN. § 24.007 (West, Westlaw through 2015 R.S.); see

TEX. R. CIV. P. 510.13 (“The judgment of the county court may not be stayed unless within

10 days from the judgment the appellant files a supersedeas bond in an amount set by

the county court pursuant to Section 24.007 of the Texas Property Code.”). The trial court

in this matter signed the amended judgement on March 1, 2016, but appellant did not file

her motion for temporary relief until June 8, 2016.

       The Court, having examined and fully considered the motion for temporary relief,

is of the opinion that appellant has not shown that she is entitled to a stay. Accordingly,

appellant’s Motion for Immediate Temporary Relief is DENIED.



       IT IS SO ORDERED.

                                                        PER CURIAM


Delivered and filed the
13th day of June, 2016.



                                            2